ORDER
hln 2015, respondent pleaded guilty in the United States District Court for the Western District of Louisiana to one count of bankruptcy fraud. The Office of Disciplinary Counsel (“ODC”) is also investigating numerous other complaints of serious professional misconduct filed against respondent. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Glay H. Collier, II, Louisiana Bar Roll number 18578, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Glay H. Collier, II for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Glay H. Collier, II shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
NEW ORLEANS, LOUISIANA, this _day of_, 2016.
FOR THE COURT:
/s/
/s/ Justice, Supreme Court of Louisiana